Title: To Thomas Jefferson from Henry Lee, 3 May 1826
From: Lee, Henry
To: Jefferson, Thomas

Dear Sir,Washington
3d May 1826At the request of some military friends, and in compliance with a desire which I have for several years entertained, I am preparing a second edition of my fathers memoirs of the Southern war—with his own M.S. corrections, with the advantage of various suggestions from Col. Howard & with such additions and explanations as my own acquaintance with the subject will enable me to furnish.In this undertaking I have reached the 2nd vol—and find that the acct given of Arnolds invasion is not favourable to your foresight or energy: Between the 7th & 19th page the narrative & reflections will be found to which I allude, and I think my duty as an impartial reader stopped the historic labour to notify you of the task I am now engaged in, and to offer either to incorporate such explanations as you may choose to furnish me, and as may appear satisfactory to my judgment in my own notes to the work, or to subjoin your own statement under your own name in the appendix, with a proper reference to the text, and every advantage that may secure your fair play. Reserving at the same time if you prefer the latter course, the right of accompanying your statement with such observations as my sense of truth and justice may dictate, if it should dictate any. I make this reservation with a view of holding the independence of my mind clear and undoubted, as every man who writes  of his contemporaries ought to do. In this sentiment I hope you will agree with me, & see that it is compatible with perfect respect for yourself.When I look back among the dangers the sufferings & the men, which gave birth to the independence and the liberty of our country, the mournful apprehension that the fruit of their struggles and virtues is not likely to be immortal comes,  painfully upon me. The daily departures which I see from the moderation and simplicity  of Washington & Jefferson—the absorbing advances of the general league, upon the sovereignty of the states which it was adopted to preserve, the decay of individual patriotism, and the growth of public pride and executive ambition make me fear, that while I am endeavouring to unfold the causes out of which this prodigy of political happiness arose, the evil principles of  despotism are preparing its downfal. I am not disposed to be misgiving or prophetic—but it does appear to me that if while from the increase of population, and the consequent increase of the force of patronage, & the multiplication of new states  at home & new relations abroad, the general government is daily augmenting in weight, the individual states are declining from the virtue and ability with which they formerly exerted their autotic powers in the confederacy, as is now obviously the case with all. & glaringly so with Virginia, it must follow as a natural consequence, that the character of our govermt will in a short time be entirely lost—the richness of consolidation must come on, & then a monarchy will not be necessary to complete our ruin. What can save us, but a process by which the principle of freedom  shall be invigorated in the policy of each state—That they may be able and willing to reassert their pristine independence and relative power. That process for Virginia is a convention, an extension of the right of suffrage, a reformation of our judiciary by which the state may be relieved from the most horrible aristocracy that ever ruled any people—say that of attorneys sheriffs & clerks, which is at present preying on the last morsel of substance and drop of spirit in the old Dominion.It is a pity that this state of things should have been so early obtruded upon the view of the patriots who had a right to hope for a better—and it will be sad indeed if the last days of your well spent life should be filled with cares about the freedom of your country.I am with  your most faithful & humble servant.H. Lee